EXHIBIT 10:14

 

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is made and entered into as of the 18th day of February, 2003, by and between
FEATHERLITE, INC., a Minnesota corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION (“Lender”).

 

WITNESSETH:

 

WHEREAS, Borrower and Lender have heretofore entered into that certain Amended
and Restated Loan Agreement dated as of July 31, 2002 (the “Loan Agreement”; all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Loan Agreement as amended by
this Amendment); and

 

WHEREAS, Borrower and Lender desire to amend the Loan Agreement in the manner
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

 

1. The definition of “Borrowing Base” contained in Exhibit A to the Loan
Agreement is hereby amended to provide as follows:

 

Borrowing Base shall mean, as of the date of any determination thereof, the sum
of:

 

(a) (i) Eighty-Five Percent (85%) if the Rate of Dilution of Borrower’s Accounts
is less than or equal to Five Percent (5%), (ii) Eighty Percent (80%) if the
Rate of Dilution of Borrower’s Accounts is greater than Five Percent (5%) but
less than or equal to Eight Percent (8%), (iii) Seventy-Five Percent (75%) if
the Rate of Dilution of Borrower’s Accounts is greater than Eight Percent (8%)
but less than or equal to Ten Percent (10%) or (iv) Seventy-Percent (70%) if the
Rate of Dilution of Borrower’s Accounts is greater than Ten Percent (10%), of
the face amount of the Eligible Accounts of Borrower as of such date (less
maximum discounts, credits and allowances which may be taken by or granted to
Account Debtors in connection therewith and/or adjustments for reserves and
allowances deemed appropriate by Lender in its good faith discretion); plus

 

(b) the lesser of (i) the sum as of such date of (x) Thirty Percent (30%) of
that portion of the Eligible Inventory of Borrower consisting of raw materials,
plus (y) Seventy Percent (70%) of that portion of the Eligible Inventory of
Borrower consisting of work-in-process, sub-assembly, finished goods and used
trailers, all valued at the lower of cost or market in accordance with GAAP, or
(ii) $12,000,000.00; plus

 

(c) $1,000,000.00 until March 14, 2003, $500,000.00 during the period from March
14, 2003 until April 14, 2003, and $0 on April 14, 2003 and thereafter.



--------------------------------------------------------------------------------

2. Borrower hereby agrees to pay Lender a nonrefundable amendment fee in the
amount of $7,000.00 (the “Fee”) contemporaneously with the execution of this
Amendment.

 

3. All references in the Loan Agreement to “this Agreement” and any other
references of similar import shall henceforth mean the Loan Agreement as amended
by this Amendment.

 

4. Except to the extent specifically amended by this Amendment, all of the
terms, provisions, conditions, covenants, representations and warranties
contained in the Loan Agreement shall be and remain in full force and effect and
the same are hereby ratified and confirmed.

 

5. This Amendment shall be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns, except that Borrower may not
assign, transfer or delegate any of its rights or obligations under the Loan
Agreement as amended by this Amendment.

 

6. Borrower hereby represents and warrants to Lender that:

 

(a) the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other Person;

 

(b) the execution, delivery and performance by Borrower of this Amendment do not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in any violation of, the terms of the
Articles of Incorporation or By-Laws of Borrower, any applicable law, rule,
regulation, order, writ, judgment or decree of any court or governmental or
regulatory body, instrumentality authority, agency or official or any agreement,
document or instrument to which Borrower is a party or by which Borrower or any
of its Property is bound or to which Borrower or any of its Property is subject;

 

(c) this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);

 

(d) all of the representations and warranties made by Borrower and/or any other
Obligor in the Loan Agreement and/or in any other Transaction Document are true
and correct in all material respects on and as of the date of this Amendment as
if made on and as of the date of this Amendment; and

 

(e) as of the date of this Amendment, no Default or Event of Default under or
within the meaning of the Loan Agreement has occurred and is continuing.

 

7. In the event of any inconsistency or conflict between this Amendment and the
Loan Agreement, the terms, provisions and conditions contained in this Amendment
shall govern and control.

 

-2-



--------------------------------------------------------------------------------

8. This Amendment shall be governed by and construed in accordance with the
substantive laws of the State of Missouri (without reference to conflict of law
principles).

 

9. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT, ARE NOT ENFORCEABLE. TO PROTECT BORROWER AND LENDER FROM MISUNDERSTANDING
OR DISAPPOINTMENT, ANY AGREEMENTS REACHED BY BORROWER AND LENDER COVERING SUCH
MATTERS ARE CONTAINED IN THE LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT AND THE
OTHER TRANSACTION DOCUMENTS, WHICH LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT
AND OTHER TRANSACTION DOCUMENTS ARE A COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENTS BETWEEN BORROWER AND LENDER, EXCEPT AS BORROWER AND LENDER MAY LATER
AGREE IN WRITING TO MODIFY THEM.

 

IN WITNESS WHEREOF, Borrower and Lender have executed this First Amendment to
Loan Agreement as of the date first above written.

 

FEATHERLITE, INC. By  

/s/ C. Clement

--------------------------------------------------------------------------------

Title:   President U.S. BANK NATIONAL ASSOCIATION By  

/s/ Robin Van Meter

--------------------------------------------------------------------------------

Title:   Vice President

 

-3-